Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on October 12, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on October 12, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with R. Sarah Zhang on November 15, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


	Line 10 change “aligned and both horizontally abut” to “aligned, and both the epitaxial semiconductor material and the interface layer horizontally abut”
	Line 11 change “gate structure.” to “gate structure[[.]],”
	Line 14 change “a surface” to “the uppermost surface”

Claim 10,
	Line 12 change “material comprising” to “material in each of the source region and the drain region comprising”	

Allowable Subject Matter
5.	Claims 7, 10, 13, 17, 20-27, and 29-32 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 7, “a side surface of the epitaxial semiconductor material and a side surface of the interface layer are vertically aligned and both horizontally abut a sidewall of the gate structure, wherein the interface layer further includes: one or more sub-monolayers of non-semiconductor material disposed on the uppermost surface of the semiconductor substrate; and a layer of semiconductor material positioned on an upper surface of one of the one or more sub-monolayers” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 7 incorporate allowable subject matter.
Claim 10, “an epitaxial semiconductor material in each of the source region and the drain region comprising a lower portion in the lower cavity, and an upper portion in the upper cavity, wherein an interface between the upper portion and the semiconductor substrate is free of the interface layer, and wherein the lower portion is positioned on and in contact with an entire side surface and an entire upper surface of the interface layer, and wherein one or both of an uppermost surface of the source region and an uppermost surface of the drain region that includes the stepped cavity is coplanar with an uppermost surface of the substrate” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 10 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/Examiner, Art Unit 2818